[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: MOTION TO DISQUALIFY
The Motion to Disqualify is denied. The court has considered the memorandums filed by each party, the affidavit filed by Attorney Noel R. Newman, and the representations made in court by Attorney Newman with respect to his representation of Arnold Bonk and Paul Iaropoli in 1991, 1992, and 1993, and the time period within which he was paid for those services. The present matter is not the same as that in which Attorney Newman represented Arnold Bonk and Paul Iaropoli in 1991, 1992, and 1993. The matters are not substantially related. The information obtained by Attorney Newman in the 1991, 1992, and 1993, litigation has no bearing on the present case.
THIM, J.